IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,648


EX PARTE NELSON ARMANDO PAZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 827,228 IN THE 177TH DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of capital murder
and sentenced to life imprisonment.  The Fourteenth Court of Appeals affirmed his conviction. Paz
v. State, No. 14-00-00548-CR (Tex. App. Houston [14th] Feb. 15, 2001)(unpublished).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely file a petition for discretionary review.  Applicant recently learned that the petition
for discretionary review was refused not on its merits, but because it was untimely filed.  He
therefore requests this Court grant him an out-of-time petition for discretionary review.  Appellate
counsel has passed away and is unable to respond to Applicant's claims.  
	The trial court recommends that relief be granted.  Ex parte Wilson, 956 S.W.2d 25 (Tex.
Crim. App. 1997).  We agree.  We find, therefore, that Applicant is entitled to the opportunity to file
an out-of-time petition for discretionary review of the judgment of the Fourteenth Court of Appeals
in Cause No. 14-00-00548-CR that affirmed his conviction in Case No. 827,228 from the 177th
Judicial District Court of Harris County.  Applicant shall file his petition for discretionary review
with this Court within 30 days of the date on which this Court's mandate issues.

Delivered: September 28, 2011
Do not publish